Citation Nr: 1818025	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  11-11 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.S. Mahoney, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Army from February 1943 to August 1945.  He died in August 2009.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2015, the Board remanded the claim for further development.  In January 2017, the Board denied the appellant's claim.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2017, the Court issued an order granting a Joint Motion for Remand (JMR), vacating the Board's decision and remanding the case back to the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The September 2016 medical opinion is inadequate, as the examiner did not address any relationship between the Veteran's bronchitis or related residuals such as recurrent pneumonia and his death, as was specifically requested in the December 2015 remand directives .  Therefore, an addendum opinion is necessary.  Any outstanding records from Dr. Scherer should also be obtained.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. With any necessary assistance from the appellant, request all relevant records from Dr. Scherer pertaining to the Veteran prior to his death in August 2009, to include "further information and dates" regarding the Veteran's pulmonary problems as Dr. Scherer offered in his November 2010 correspondence.   The Board is specifically interested in any evidence demonstrating that the Veteran's sepsis was "of pulmonary origin," as specifically referenced in Dr. Scherer's October 2010 letter.

2. Then refer the claims file to a pulmonologist for preparation of an addendum opinion.  The entire claims file should be made available to the examiner.  Following a review of the claims file, the examiner should address the following:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's sepsis was of pulmonary origin?  Please explain why or why not, commenting on Dr. Scherer's October 2010 letter and the September 2016 Veterans Health Administration opinion.

(b) Is it at least as likely as not (50 percent or greater probability) that COPD, bronchitis or any related residuals such as recurrent pneumonia:

(1) contributed substantially or materially to cause death;
(2) combined to cause death;
(3) aided or lent assistance to the production of death;
(4) resulted in debilitating effects and general impairment of health that would render the Veteran materially less capable of resisting the effects of other disease or injury primarily causing death; or
(5) were of a progressive or debilitating nature, such that they had a material influence in accelerating the Veteran's death.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resorting to speculation, it is essential that the examiner explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. Then, after taking any additional development deemed necessary, readjudicate the issue on appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


